          Case 5:19-cv-02737-LHK Document 27 Filed 03/06/20 Page 1 of 1




1    CENTER FOR DISABILITY ACCESS
     Amanda Seabock, Esq., SBN 289900
2    Chris Carson, Esq., SBN 280048
     Dennis Price, Esq., SBN 279082
3    8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
4    (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
5
     Attorneys for Plaintiff
6
7                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
8
9    SCOTT JOHNSON,                        ) Case No.: 5:19-CV-02737-LHK
                                           )
10           Plaintiff,                    ) NOTICE OF SETTLEMENT
                                           )
11
       v.                                  )
     29-41 SOUTH JACKSON, L.P., a          )
12   California Limited Partnership;       )
     29-41 SOUTH JACKSON, LLC, a           )
13   California Limited Liability Company; )
     ELENA GALINDO ALVAREZ; and Does )
14   1-10,                                 )
                                           )
15           Defendants.                   )
                                           )
16
17         The plaintiff hereby notifies the court that a global settlement has been reached in
18   the above-captioned case.
19         The plaintiff expects that the stipulation for dismissal with prejudice as to all
20   parties will be filed within 60 days.
21
22
                                       CENTER FOR DISABILITY ACCESS
23
24   Dated: March 05, 2020             By: /s/ Amanda Lockhart Seabock
                                             Amanda Lockhart Seabock
25
                                             Attorney for Plaintiff
26
27
28

     Notice of Settlement            -1-          5:19-CV-02737-LHK
